Citation Nr: 1214364	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  02-06 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for plantar warts and calluses of the right foot, status post osteotomy of the fifth right metatarsal bone and hallux valgum of the first metatarsal joint with degenerative changes, currently rated 30 percent disabling.

2.  Entitlement to an initial rating higher than 40 percent for plantar warts and calluses of the left foot with hallux valgum of the first metatarsal joint with degenerative changes.

3.  Entitlement to a higher initial rating for limitation of motion of the right ankle, rated 10 percent disabling prior to April 23, 2011 and 20 percent disabling since that date.

4.  Entitlement to a higher initial rating for limitation of motion of the left ankle, rated noncompensable prior to April 23, 2011 and 20 percent disabling since that date.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January to April 1977 and from May to July 1978.

These matters come before the Board of Veterans' Appeals (Board) from a February 2001 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. In that decision, the RO: denied entitlement to an increased rating in excess of 50 percent for plantar warts and calluses of both feet, status post osteotomy of the right fifth metatarsal bone and bilateral hallux valgum of the first metatarsal phalangeal joint with degenerative changes; and granted service connection for limitation of motion of the right and left ankles and assigned initial 10 percent and noncompensable disability ratings, respectively, both effective December 7, 2000.

The Veteran testified before the undersigned at a July 2003 Board hearing in Washington, DC.  A transcript of that hearing has been associated with his claims file.

In January 2004, the Board remanded the increased rating and higher initial rating issues for further development.

In May 2006, the Board granted separate 30 percent and 40 percent disability ratings for the service-connected right and left foot disabilities, respectively, and denied entitlement to higher initial ratings for limitation of motion of the right and left ankle.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In October 2007, the Court vacated the Board's May 2006 decision, in part, and remanded the case for readjudication in compliance with directives specified in an October 2007 Joint Motion filed by counsel for the Veteran and VA.

In January 2008 and June 2010, the Board remanded the increased rating and higher initial rating issues for further development in compliance with the Joint Motion.

In October 2011, the Appeals Management Center (AMC) assigned initial 20 percent disability ratings for limitation of motion of the right and left ankles, both effective April 23, 2011.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its June 2010 remand, the Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with notice of the current criteria for establishing an extraschedular rating as set forth by the Court in Thun v. Peake, 22 Vet. App. 111 (2008).  
The Court has established a three step test for determining whether an extraschedular rating is warranted.  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule for that disability to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

If the symptoms are not contemplated by the rating schedule, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  See 38 C.F.R. 3.321(b)(1) (2011) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Id.  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In a November 2011 letter, the Veteran was notified of the general provisions of 38 C.F.R. § 3.321 pertaining to extraschedular ratings, including the identified governing norms.  However, as noted by the Veteran's representative in its April 2012 statement, the November 2011 letter did not provide notice of the full three step test set forth by the Court in Thun.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  As the Veteran has not been notified of the three step test for determining whether an extraschedular rating is warranted as set forth in Thun and in light of the directives set forth in the October 2007 Joint Motion, the Board must unfortunately again remand this claim for compliance with the instructions in its June 2010 remand.
The Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating and claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran has experienced numerous periods of unemployment throughout the appeal period and he has reported an inability to maintain employment due to his service-connected foot and ankle disabilities.  Thus, given the evidence of medical disabilities, the claims for the highest ratings possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  Cf. 38 U.S.C.A. § 5103(a) (West 2002 and Supp. 2011).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159 (c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

An April 2011 VA examination report reveals that the Veteran reported that he received treatment for foot problems at the VA Medical Center in Durham, North Carolina (VAMC Durham) approximately every 3 to 6 months.  The VA treatment records in the Veteran's claims file from that facility are dated to December 2006 and from November 2008 to August 2011.  The most recent VA treatment record dated in August 2011 indicates that he required ongoing palliative foot care and was to be referred to the Nurse Foot Clinic.  There are no additional treatment records among the Veteran's paperless records in the Virtual VA system.

Therefore, it appears that there may be additional VA treatment records that have not yet been obtained for the period from December 2006 to November 2008 and since August 2011.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. § 5103A(b), (c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter pertaining to the information and evidence that is required to substantiate a claim for a TDIU.
   
2.  Provide the Veteran with a notice letter that informs him of the current three step test for determining entitlement to an extraschedular rating as set forth by the Court in Thun and as described above.
  
3.  Ask the Veteran to report his employment history, educational experience, and earnings for the period from April 2000 to the present.

4.  Obtain and associate with the claims file all records of the Veteran's treatment for bilateral foot and ankle disabilities from VAMC Durham from December 2006 to November 2008 and from August 2011 to the present.  All efforts to obtain these records must be documented in the claims file.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


